Citation Nr: 0206195	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
February 1971.  

The veteran was last denied service connection for PTSD in a 
decision entered by the Board of Veterans' Appeals (Board) in 
April 1995.  This decision was affirmed by the Court of 
Appeals for Veterans Claims (Court) in 1997.  The veteran has 
since attempted to reopen this claim, and it is from the June 
1999 denial of this attempt by the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) regional office 
(RO) that the current appeal arises.  Upon receipt of this 
matter at the Board, a decision was issued in December 2000, 
in which the Board also denied the veteran's claim.  The 
veteran appealed that decision to the Court. 

Thereafter, the Secretary of VA, represented by the VA 
General Counsel's Office, submitted a written brief to the 
Court, requesting that the Court vacate the Board's decision 
and remand the matter to the Board in order to provide the 
Board an opportunity to consider the implications of the 
Veterans Claims Assistance Act of 2000, (VCAA) that had 
recently been enacted.  The rationale for this request is 
unclear since the Board specifically addressed this matter on 
the last page of its December 2000 decision.  Regardless, in 
an order dated in October 2001, the Court granted the request 
made on behalf of the Secretary.  In that order, the Court 
vacated the Board's decision, and remanded the case to the 
Board for re-adjudication.  (In this regard, the Board notes 
that the Court also appears to have been under the mistaken 
impression that the Board's decision in question preceded the 
enactment of the VCAA and thus failed to consider the 
provisions of that law.) 

The case was subsequently transferred to the Board, and in 
February 2002, the Board wrote to the veteran, with a copy to 
his representative, and provided a period of 90 days in which 
to submit additional argument and evidence in support of the 
appeal.  On a VA Form 119 (Report of Contact) prepared by a 
Board employee in May 2002, it was recorded that the veteran 
had telephoned the Board to request a status report on his 
appeal.  During the course of the ensuing conversation, the 
veteran advised that he had no further evidence or argument 
to submit.  The veteran's claims file was then provided to 
the service organization representing him, and that 
organization submitted a written brief later the same month.  
The matter was then referred to the undersigned for her 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained.  

2.  The veteran was last denied service connection for PTSD 
in a decision entered by the Board of Veterans' Appeals 
(Board) in April 1995, which decision was affirmed by the 
Court of Appeals for Veterans Claims in 1997.  

3.  The documents added to the record since 1995 in 
connection with the veteran's attempt to reopen his claim for 
service connection for PTSD are not, by themselves or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of that claim.


CONCLUSION OF LAW

Evidence submitted since the Board's 1995 decision is not new 
and material with respect to the claim for service connection 
for PTSD, and the claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West Supp. 2001); 38 C.F.R. § 3.156(a) (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the September 
1999 statement of the case the RO sent to the veteran and the 
December 2000 Board decision vacated by the Court informed 
the veteran of the law and regulations governing entitlement 
to the benefits he seeks and of the evidence which had been 
considered in connection with his appeal.  By doing so, the 
veteran was also advised of the evidence that would 
substantiate his claim.  Further, the veteran has long been 
represented in matters before VA by either an attorney or a 
veterans service organization who have demonstrated their 
familiarity with the veteran's claims process.  Thus, it may 
be concluded that the notification requirements of the VCAA 
have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it must 
be recalled that this appeal arises out of an attempt to 
reopen a previously denied claim, and is primarily concerned 
with a judgment as to whether the evidence the veteran has 
submitted since the claim was previously denied, warrants a 
reopening of the claim.  In these circumstances, the role of 
VA in the development of evidence is minimized.  Further, it 
must be noted that the regulatory amendments [i.e., those at 
38 C.F.R. § 3.159(c), (c)(1), (c)(2), and (c)(3)] that have 
been made in the wake of the passage of the VCAA which 
obligate the VA to obtain certain additional evidence in the 
context of claims to reopen, are duties which apply only to 
claims received on or after August 29, 2001, which is not the 
case here.  

In any event, the evidence does show that in connection with 
the veteran's earlier claims for the underlying benefit, his 
service medical and personnel records were associated with 
the claims file, he was examined in connection with his 
earlier claims, medical opinions were obtained in connection 
with those earlier claims, and his various treatment records 
were associated with the file.  In connection with his 
current attempt to reopen, the records the veteran identified 
as pertinent to his claim were obtained, and the veteran has 
not made the Board aware of any other pertinent medical 
evidence that could be obtained.  Indeed, he specifically 
indicated in a telephone contact in May 2002, that he had no 
further argument or evidence to submit.  In view of this, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

As mentioned in the Introduction, the Board last addressed an 
attempt by the veteran to establish service connection for 
PTSD in an April 1995 decision that was affirmed by the Court 
of Appeals for Veterans Claims in July 1997.  In its 1995 
decision, the Board essentially found that the veteran could 
not be considered a combat veteran; that he lacked 
corroboration for his claimed stressors; and did not have a 
current medical diagnosis of PTSD. 

After the veteran's appeal was denied by the Court in July 
1997, he applied to reopen his claim with the RO in September 
1998.  It is from the June 1999 rating action denying this 
attempt to reopen that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in November 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

As it happens, little in the way of meaningful evidence has 
been submitted since the Board denied the veteran's claim in 
1995.  What has been obtained includes VA treatment records 
dated between 1997 and 1999 and a few statements from the 
veteran.  The medical records fail to reflect any care given 
to the veteran for treatment of PTSD or otherwise show that 
he was considered by those treating him to have PTSD.  
Indeed, it appears that the last medical record on which any 
health care professional indicated his belief that the 
veteran had PTSD was dated in the 1980's, (records previously 
considered in the Board's prior decision).  

Medical records that fail to show treatment for the claimed 
disability or in any way to indicate that the veteran is 
considered to have the claimed disability cannot be 
considered to bear directly and substantially upon the 
specific matter under consideration or to be of such 
significance that they must be considered in order to fairly 
decide the merits of the claim.  They provide no basis to 
conclude that the veteran has PTSD as a result of his 
military service and, therefore, they may not be considered 
new and material evidence.  

As to the veteran's statements, they essentially set forth 
his contention that he was involved in combat during his 
service in Vietnam.  It has long been the veteran's position 
that he was engaged in combat in Vietnam, and that this 
resulted in the onset of PTSD.  In view of that, the 
repetition of that contention here cannot be considered new 
evidence, but merely cumulative evidence.  

What is new in this regard, however, is that the veteran is 
alleging for the first time that he was awarded a decoration 
indicative of his combat duty.  He has identified this award 
as either the Vietnam Action Ribbon, or the Vietnam Combat 
Action Ribbon.  As to this particular rendition of the 
veteran's contention, it must be noted that it is flatly 
contradicted by his service personnel records, which have 
long been associated with the claims file, and which show no 
such award or decoration given the veteran.  Further, this 
version of his contention does not actually change its 
central character, which is that he was engaged in combat.  
As already stated, this is simply a repetition of the 
veteran's prior arguments.  Accordingly, these statements 
cannot be considered to meet the definition of new and 
material, and cannot by themselves or in connection with 
evidence previously assembled be considered so significant 
that they must be considered together with all the evidence 
to fairly decide the merits of the veteran's claim.  

Under the foregoing circumstances, the Board concludes that 
the veteran has not submitted evidence that is new and 
material, and the claim for service connection for a PTSD is 
not reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for post traumatic stress 
disorder, and the appeal is denied.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

